NUMBER 13-14-00579-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

                                            IN RE: W.B.


                    On appeal from the County Court at Law No. 2
                            of Cameron County, Texas.


                               ORDER OF ABATEMENT
               Before Justices Rodriguez, Benavides, and Perkes
                               Order Per Curiam

        Appellant W.B. has filed a pro se appeal of an order authorizing the administration

of psychoactive medication. See Tex. Health & Safety Code Ann. §574.104. The clerk’s

record was filed on October 6, 2014, and it is unclear whether appellant is entitled to

appointed counsel.1 Accordingly, we ABATE and REMAND this cause as follows.



1  The Texas Health and Safety Code provides that a patient for whom an application for an order to
authorize the administration of a psychoactive medication is entitled to representation by a court-appointed
attorney. See TEX. HEALTH & SAFETY CODE ANN. §574.105.
       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; and (2) whether appellant is entitled to

appointed counsel. If the trial court determines that appellant does want to continue the

appeal and that appellant is entitled to court-appointed counsel, the trial court shall

appoint counsel to represent appellant in this appeal. If counsel is appointed, the name,

address, telephone number, and state bar number of said counsel shall be included in an

order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of twenty days from the date of this order.

       It is so ORDERED.

                                                 PER CURIAM


Delivered and filed the
20th day of October, 2014.




                                             2